          Case 1:19-cr-00351-VM Document 117
                                         116 Filed 01/25/21
                                                   01/22/21 Page 1 of 2




KIRTON LAW FIRM
______________________________________________________________________________
                                                                                        1/25/2021

Marlon G. Kirton, Esq.                 Nassau County:
                                  175 Fulton Avenue, Suite 305
________________                  Hempstead, New York 11550
                                  Tel. # (516) 833-5617
                                  Fax # (516) 833-5620

January 22, 2021

VIA ELECTRONIC FILING

Hon. Victor Marrero
District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: U.S. v. Antonio Medina, 19 cr. 351 (VM)

Dear Judge Marrero:

       I represent Antonio Medina in the above-referenced matter. Mr. Medina pleaded guilty to
a narcotics conspiracy and is awaiting sentencing. This Court scheduled a sentencing hearing for
January 28, 2021. I request a 30-day adjournment of the sentencing hearing.

        I need additional time to finish the sentencing memorandum. The COVID-19 pandemic
has affected my ability to meet with my client. Mr. Medina is located at the Metropolitan
Detention Center (MDC). MDC canceled in-person attorney visits in December due to an
outbreak of the COVID-19 virus. Scheduling phone conferences are challenging at best. Mr.
Medina and I have limited time to communicate because MDC is in lockdown. He has
approximately one hour every day to perform tasks such as bathing, legal research, and
communication with family. I need additional time to engage Mr. Medina in the process.
Furthermore, I am still waiting for letters of support from my client’s friends and family in
Arizona. I have the consent of the Government for this request.

       Please contact me if you have any questions or concerns.
                               The request is granted. The sentencing previously
Sincerely,                     scheduled for January 28, 2021 is adjourned until
                               February 25, 2021 at 10:30 a.m.
.
s/Marlon G. Kirton
Marlon G. Kirton, Esq.

1                                 1/25/2021
         Case 1:19-cr-00351-VM Document 117
                                        116 Filed 01/25/21
                                                  01/22/21 Page 2 of 2




cc: Daniel Nessim, Assistant United States Attorney (via electronic mail).




2
